UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 23, 2011 Vyteris, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 000-32741 84-1394211 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 13-01 Pollitt Drive, Fair Lawn, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (201) 703-2299 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement Effective November 23, 2011, Vyteris, Inc. (the “Company”) entered into a Settlement Agreement with Ferring Pharmaceuticals, Inc., with respect to that certain License and Development Agreement between the Company and Ferring dated September 27, 2004 (the “LDA”). The Settlement Agreement calls for the following: 1.Ferring is to deliver to the Company all information, know-how andmaterials of the Company and records in its possession or control, and the Company is to deliver to Ferring all information, know-how and materials of Ferring in its possession and control. 2. If the Company commercializes the product under the LDA, it will pay to Ferring a royalty on the net sales of, or other milestone payments or amounts attributable to such product. 3.The Company will repay to Ferring the amounts advanced by Ferring under the LDA. 4.Vyteris and Ferring executed a mutual release of all claims arising under the LDA. Item 8.01Other Events On September 2, 2011, the Company reported that a special committee of its Board of Directors consisting solely of independent directors approved a transaction negotiated with Western Clinical Trials, Inc., pursuant to which the Company would facilitate negotiations between Western Clinical Trials and four of the Company’s former acquisition targets in exchange for a cash payment and an assumption of a portion of the Company’s liabilities by Western Clinical Trials. Notwithstanding the previously disclosed special committee approval, the Company did not consummate the transaction, and as of the date of this Current Report, the Company has terminated all negotiations with Western Clinical Trials related to the transaction. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VYTERIS, INC. By: /s/Eugene Bauer Name: Eugene Bauer Title: Chairman of the Board Dated:December 29, 2011
